DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 05/04/2022 has been entered. Claims 1, 3-6, and 8-15 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (JP2000182602A, see also machine translation).
Regarding Claim 1, Maekawa discloses a method for supplying lithium into the negative electrode material (pre-lithiation) (Maekawa [0008]) comprising the steps:
producing a lithium metal laminate [0012] which comprises 
i) lithium metal foil [0013]; and 
ii) an auxiliary buffer layer [0018] comprising inorganic compound particles [0018], carbonaceous particles [0022], and/or a polymer binder [0027],
said buffer layer necessarily having a first surface and a second surface opposite the first surface, wherein the first surface of the buffer layer is layered directly on one surface of the lithium metal foil layer [0017], and wherein the buffer layer has a thickness of preferably 0.3 µm or more and 20 µm or less [0018] encompassing the claimed range of 5 µm - 15 µm. Case law has held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." See MPEP 2144.05(I).
producing a negative electrode comprising a negative electrode current collector [0028], and a negative electrode active material layer [0028] formed on at least one surface of the negative electrode current collector [0028]; 
and pressure-bonding the lithium metal laminate with the negative electrode [0014] in such a manner that the second surface of the buffer layer of the lithium metal laminate is in direct contact with the negative electrode active material layer [0012]. Maekawa teaches wherein the buffer layer is stacked between the lithium metal foil and the negative electrode, but does not teach wherein the buffer layer slurry is coated directly on a surface of the lithium metal foil. 
However, it would have been obvious to coat the buffer layer slurry directly on a surface of the lithium metal foil then pressure bonding onto the electrode layer, as case law has held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results,” See MPEP 2144.04(IV)(C).
Maekawa further teaches wherein the amount of the lithium metal foil is selected according to the type of negative electrode material and positive electrode material [0012]. While it discloses a preferred range of up to 100 µm [0016] in view of uniformity, this is not a limiting example.
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the thickness of the lithium foil such that it overlaps with the claimed range of 150 µm to 300 µm as taught by Maekawa in order to balance layer uniformity and performance, since the layer thickness is a result-effective variable to be optimized, see MPEP 2144.05(II).
Regarding Claim 3, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the particles of the buffer layer have a closely packed structure since it is compressed after application (Maekawa [0105]) so that they are in surface contact with each other and has necessarily has interstitial pores to allow the electrode to work properly.
Regarding Claim 6, Maekawa discloses a lithium metal laminate (Maekawa [0012]) which comprises 
i) lithium metal foil [0013]; and 
ii) an auxiliary buffer layer [0018] comprising inorganic compound particles [0018], carbonaceous particles [0022], and/or a polymer binder [0027],
the buffer layer coated directly on one surface of the lithium metal foil layer [0017], and wherein the buffer layer has a thickness of preferably 0.3 µm or more and 20 µm or less [0018] overlapping with the claimed range of 5 µm - 15 µm. Case law has held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." See MPEP 2144.05(I).
Maekawa further teaches wherein the amount of the lithium metal foil is selected according to the type of negative electrode material and positive electrode material [0012]. While it discloses a preferred range of up to 100 µm [0016] in view of uniformity, this is not a limiting example.
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the thickness of the lithium foil such that it overlaps with the claimed range of 150 µm to 300 µm as taught by Maekawa in order to balance layer uniformity and performance, since the layer thickness is a result-effective variable to be optimized, see MPEP2144.05(II).
Regarding Claim 8, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the particles of the buffer layer have a closely packed structure since it is compressed after application [0105] so that they are in surface contact with each other and necessarily have interstitial pores to allow the electrode to work properly.
Regarding Claim 9, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the inorganic compound particles are bound by a binder polymer [0027].
Regarding Claim 10, Maekawa discloses all of the claim limitations as set forth above. Maekawa further discloses a lithium secondary battery [0003] comprising the pre-lithiated negative electrode [0007] obtained from the method as set forth above.
Regarding Claim 11, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the lithium metal laminate is formed by coating binder polymer compound particles dispersed in a solvent (NMP) [0105] onto the active material layer [0105] followed by the lithium metal being press-bonded [0014]. Per the modification above, Maekawa thus teaches wherein the laminate is formed by coating the buffer layer slurry on a surface of the lithium metal foil. 
Regarding Claim 12, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the lithium metal laminate is formed by coating carbonaceous and/or inorganic compound particles [0105] onto the active material layer [0105] followed by the lithium metal being press-bonded [0014]. Per the modification above, Maekawa thus teaches wherein the laminate is formed by coating the buffer layer slurry on a surface of the lithium metal foil. 
Regarding Claim 13, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the polymer compound is present in the buffer layer as a binder polymer [0027], wherein the inorganic compound particles are bound by the binder polymer [0027].
Regarding Claim 14, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the polymer compound particles are present and comprise a binder polymer [0027], such as polvinylidene fluoride [0105].
Regarding Claim 15, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein the polymer compound particles are present and comprise a binder polymer [0027], such as polvinylidene fluoride [0105].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (JP2000182602A, see also machine translation), as applied to claim 1 above, and further in view of Grant et al., (US20140310951A1) hereinafter Grant.
Regarding Claim 4, Maekawa discloses all of the claim limitations as set forth above. Maekawa is silent regarding a step of wetting the negative electrode with an electrolyte solution composition before laminating the lithium metal laminate with the negative electrode.
In a similar field of endeavor as it pertains to methods of pre-lithiating negative electrode materials (Grant Abstract), Grant teaches pre-wetting the negative electrode in electrolyte before the pre-lithiating step (Grant [0022]). Grant teaches pre-soaking the anode material in an electrolyte solution before pre-lithiation ensures full wetting of the material (Grant [0022]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Maekawa to include a pre-soaking step to wet the negative electrode with an electrolyte solution before pre-lithiation as taught by Grant in order to fully soak the negative electrode material for prelithiation. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (JP2000182602A, see also machine translation), as applied to claim 1 above, and further in view of Eguchi et al., (US20100175822A1) hereinafter Eguchi.
Regarding Claim 5, Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses wherein a further step of pressure bonding the laminate of the lithium metal laminate and the negative electrode (Maekawa [0014]) and further wherein the pressing pressure is not particularly limited [0086]. However, it does not disclose the pressure used to compress the laminate. 
In a similar field of endeavor as it pertains to methods of producing a compressed electrode body (Eguchi Abstract) Eguchi teaches a similar method of pressing an electrode with a pressure applied of 10 to 500 kgf/cm2 (Eguchi [0026]) overlapping the claimed range of 0.1-50 kgf per 1.5 cm2 (or, 0.06-33.3 kgf/cm2) . Eguchi teaches that this force is suitable to strongly compress and bind particles of a laminate (Eguchi [0026]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the compression step of Maekawa to include a compression force of 10-33.3 kgf/cm2 as taught by Eguchi in order to strongly bind the layers together.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. The claim as currently written does not positively require the buffer layer to comprise inorganic particles, wherein the inorganic particles are Li4Ti5O12, since the claim still allows for the buffer to comprise carbonaceous material, inorganic compound particles, polymer compound particles, or combinations thereof. As such, since the prior art teaches at least carbonaceous material particles and polymer compound particles, the claim limitation is met.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al., (CN103378347A) teaches a method of prelithiating a negative electrode comprising an active material, and a lithium metal layer, with a buffer layer placed between (Fig. 1, pg. 2 lines 28-33), where the buffer layer comprises inorganic particles of Li4Ti5O12 (Examples 1-3) and may further comprise conductive agents such as carbonaceous material and/or polymer (pg. 2 lines 39-42).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721